COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:       Judy Gauthia, Individually and on behalf of Larry Gauthia and his
                           estate, Lucretia Nickerson, Germaine Gauthia, and Yolanda Gauthia v.
                           Arnold & Itkin, L.L.P., Jason A. Itkin, Cory D. Itkin, and Kurt B. Arnold

Appellate case number:     01-19-00143-CV

Trial court case number: 2015-57459

Trial court:               295th District Court of Harris County

        The appellants, Judy Gauthia, Lucretia Nickerson, Germaine Gauthia, and Yolanda
Gauthia, have filed an Unopposed Motion to File Under Seal Appendix Tab 9 to Appellants’
Opening Brief. Ten days have passed with no response. See TEX. R. APP. P. 10.3(a). The
appellants’ motion represents that an unredacted version of this document was filed under seal in
the trial court, and the appellants seek to submit the unredacted version to this Court because it
“should be appropriately made part of the appellate record.” Although the appellants’ motion did
not include a signed trial court order authorizing the sealing of records, our review of the record
indicates that the trial court signed a protective order requiring all “Confidential Information” to
be filed under seal. The protective order defines “Confidential Information” to include information
marked “CONFIDENTIAL.” Our review of the Appellants’ Appendix Tab 9 filed under seal
shows that several of the documents are marked “CONFIDENTIAL.”
        Requests to seal records are governed by Texas Rule of Civil Procedure 76a, which
provides no authority for an appellate court to make the findings necessary to decide motions to
seal the record. See TEX. R. CIV. P. 76a; see also Envtl. Procedures, Inc. v. Guidry, 282 S.W.3d
602, 636 (Tex. App.—Houston [14th Dist.] 2009, pet. denied) (“On its face, Texas Rule of Civil
Procedure 76a, entitled ‘Sealing Court Records,’ does not give appellate courts the authority to
find the necessary facts and to determine motions to seal on appeal, and the parties have not cited
any statute, rule, or case stating that appellate courts have this authority.”). Nevertheless, the trial
court issued a protective order sealing documents marked “CONFIDENTIAL,” including those
appellants seek to file under seal here.
        Accordingly, the Court GRANTS the appellants’ motion and DIRECTS the Clerk of this
Court to file the appellants’ appendix tab 9 under seal and not file them electronically. See TEX.
R. APP. P. 9.2(c)(3) (“Documents filed under seal, subject to a pending motion to seal, . . . must
not be electronically filed.”).
       It is so ORDERED.

Judge’s signature:     /s/ Evelyn V. Keyes
                      Acting individually   Acting for the Court


Date: ___October 17, 2019___




                                             2